Bell,'J.
(After stating the foregoing facts.) In view of the stipulations of the application and the recitals of the policy, the knowledge of the insurer’s agent, who had no other authority than to solicit and write the application, to collect the premium and sign the company’s receipt therefor, and thereupon to make manual delivery of the policy, was' not imputable to the insurer, although, according to the stipulation in the policy and the receipt, the policy did not become effective until the premium was paid. This conclusion is not altered by the fact that the agent! in signing the receipt, attached the name of a superintendent or manager of the insurer, as per the agent. The case is controlled in principle by the decision of the Supreme Court in New York Life Insurance Co. v. Patten, 151 Ga. 185 (106 S. E. 183). While it is true .that in that ease the agent’s authority was restricted to soliciting the application and making only a “manual delivery of the policy,” the fact that the agent in the present case had the *266additional power to collect the first premium and to sign the receipt therefor as the company’s “authorized agent” for that purpose, making the policy effective, does not render the principle of that case inapplicable. The agent in this case still did not come within the class of those stipulated in the application to be the only ones having authority to determine whether or not the policy should issue. lie in no sense acted for the company in making the contract, as is generally true in case of fire-insurance agents. He exercised no discretionary authority as to whether the contract would be entered into, but his acts were purely ministerial. For this reason, if not for the further reason that the limitations upon the power of the agent in the two cases are different, this case does not fall within the rule laid down in Johnson v. Ætna Insurance Co., 123 Ga. 404 (2) (51 S. E. 339, 107 Am. St. Rep. 92), in which (see also Supreme Lodge Knights of Pythias v. Few, 138 Ga. 778 (1), 76 S. E. 91), the limitation upon the agent’s authority was construed to refer to his power to make waivers subsequently to the issuance of the policy. Certain prior decisions by this court appear to have been superseded by the ruling of the Supreme Court in New York Life Insurance Co. v. Patten, supra, in which a question was propounded to the.Supreme Court, probably for the purpose of determining the correctness of such prior decisions.
The evidence was undisputed that the applicant was suffering from tuberculosis at the time of his application, and had recently had hemorrhages, for which lie was treated by a physician; also that not long before the application he had been under the care of another doctor in a hospital. Nevertheless he represented in his application that he had had no such symptom or treatment, and that he had never had any ailment requiring the services of a physician except an ingrowing toenail. He died from tuberculosis not long after the policy was issued.
The- beneficiary in seeking to enforce the policy sought to estop the company from defending, as it did, upon the ground of false. and material representations, by proof that the truth was made known to the insurer’s agent at the time of and before the application. The court rejected the proffered evidence-and thereupon directed a verdict in favor of the insurer. The motion of the *267plaintiff for a new trial was thereafter overruled, and she excepted.
There was no error in any of the court’s rulings. Wilkins v. National Life &c. Ins. Co., 23 Ga. App. 191 (3) (97 S. E. 879); Metropolitan Life Ins. Co. v. Shaw, 30 Ga. App. 97 (117 S. E. 106), and cases cited.

Judgment affirmed.


Jenlcifis, P. J., and Stephens, J., concur.